 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1537 
In the House of Representatives, U. S.,

July 21, 2010
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules and providing for consideration of motions to suspend the rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of July 23, 2010, providing for consideration or disposition of a measure addressing unemployment compensation. 
2.It shall be in order at any time through the legislative day of July 23, 2010, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section. 
 
Lorraine C. Miller,Clerk.
